Fred Cameron was convicted of keeping a place with the intention and purpose of selling intoxicating liquors, and was sentenced to imprisonment in the penitentiary for a period of one year and to pay a fine of $500. To reverse the judgment an appeal was perfected. Pending the determination of said appeal, the plaintiff in error was granted a pardon. *Page 399 
When an appeal from a judgment of conviction is pending in this court, and the plaintiff in error applies for a pardon, and the same is granted, and the fact that a pardon has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
The appeal herein is therefore dismissed.